Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                  April 6, 2015


Clerk
Court of Criminal Appeals of Texas
                                                                    RECEIVED IN
P.O. Box 12308
Capitol Station
                                                            COURT OF CRIMINAL APPEALS
Austin, TX 78711                                                     APR 13 2015

        Re:   Ali Yazdchi                                         Abel Acosia, Clerk
              v. Texas
              No. 14-7087
              (Your No. PD-0007-13, PD-0008-13)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.




                                         Sincerely,


                                                      <*y- -z^pM)
                                         Scott S. Harris, Clerk